Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/653,565 ROBOTIC ARM CART WITH FINE POSITION ADJUSTMENT FEATURES AND USES THEREFOR filed on 10/15/2019.  Claims 7-21 are pending.  

Election/Restrictions
Claim12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.
Claim 8 is also withdrawn as being drawn to a non-elected species as shown in figures 2A and 2B. 
Figures 14-21 are withdrawn as being drawn to having a “prismatic joint” as shown with regards to non-elected species of Figure 5.  (See 0030)


Information Disclosure Statement
The information disclosure statement submitted on 10/15/2019, 2/10/2020, 4/24/2020, 9/21/2020, 12/3/2020 and 2/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claims are drawn to elected Figure 4.  Therefore, the 
“an arm cart” (claim 1)
“two degrees of freedom of movement” (claim 1)
“third and fourth degrees of freedom” (claim 1)
“spring that couples the connector to the first robotic arm (claims 10 and 13)
“the spring changing the robotic arm to become aligned” (claims 10 and 13)
“latch, magnet or other coupling” (claim 11)
The drawings do not show the mechanical features as claimed and appear to be conceptual in nature.   
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claim 7, the specification does not disclose the specifics of the connector.  It does not show any physical features other than a post and a socket that would make the elements connect and attach to one another. 
With regards to claim 9, the specification is unclear how the movement is impeded as no physical features are shown or described with the connector.  
With regards to claims 10 and 13, the specification does not teach how the spring interacts with the connector and the arm in order to change the position of the art and to aid in aligned the arm to the coupling portion of the surgical table.  The spring is shown as a concept and is not clear on the mechanics of how it accomplishes the claimed purpose.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, that the “robotic arm coupled to the arm art via a connector”, however Figure 4 shows the connector and arm being coupled to a surgical table not an arm cart.  It is unclear whether the arm is coupled to the cart or the table. 
The mechanical features of claims 9-11 and 13 are all unclear as to the specifics and are general in nature.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2020/0000536 to Yakimovich et al. 
With regards to claim 7, as best understood, Yakimovich et al. teaches
a first robotic arm; (2), an arm cart (300) configured to transport the first robotic arm between a surgical table (3) and a storage location; and a connector (105), the first robotic arm coupled to the arm cart via the connector, the connector slideably mounted to the arm cart.  Yakimovich et al. does not specifically discuss the degrees of freedom of the connection to the cart, however it would be obvious to one of ordinary skill in the art to have as many degrees of freedom as desired for the use of the device since it has been held that adding or restricting movement is obvious.  So it would be obvious that at the connector and the first robotic arm can collectively move relative to the arm cart in two degrees of freedom, and movement in a third dimension or degree of freedom is achieved by the arm cart itself being moved towards and away from the surgical table.
	With regards to claim 9, Yakimovich et al. teaches wherein the connector is mounted to the arm cart such that angular movement of the connector and the first robotic arm relative to the arm cart is impeded.
	With regards to claims 10, Yakimovich et al. teaches comprising a spring (see 0107) in the device and it would be obvbious to use the spring for the purpose of coupling the connector to the first robotic arm such that a force applied to the first robotic arm causes the spring to deform and thereby change a position of the first robotic arm relative to the arm cart so that the first robotic arm becomes aligned with a coupling portion of the surgical table to which the robotic arm is being coupleda plurality of springs, each spring from the plurality of springs being substantially horizontal, having a first end portion coupled to the arm cart, and having a second end portion coupled to the connector.  It has been held that a device could be used for the same function in a different location and using a spring to counterbalance a heavy object is a reason to use a spring with an arm. 
	With regards to claim 11, Yakimovich et al. teaches wherein the connector comprises a latch, magnet, or other coupling mechanism operable to be removeably coupled to the first robotic arm.
	With regards to claim 13, as shown above in claim 11, it would be obvious to use a spring that couples the connector to the first robotic arm such that a force applied to the first robotic arm causes the spring to deform and thereby change a position of the first robotic arm relative to the arm cart so that the first robotic arm becomes aligned  with a coupling portion of the surgical table to which the first robotic arm is being coupled the spring deforms when the first robotic arm moves relative to the arm cart to act as a shock absorber cushioning the first robotic arm during transit or impacts involving the arm cart.
   

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/18/21